 In theMatter of SHELL DEVELOPMENTCOMPANY,INC.,EMPLOYERandASSOCIATIONOF INDUSTRIAL SCIENTISTS,PETITIONERCase No. 20-R-1031.-Decided February 3, 1947McCutchen, Thomas, Matthew, Griffiths ct Greene,byMessrs. F. F.Thomas, Jr., Morris M. Doyle,andH. H. Fulkerson,all of San Fran-cisco, Calif., for the Employer.Messrs. J. Emmet Chapman,andFrederick C. Dewar,of SanFrancisco, Calif., for the Petitioner.Gladstein, Andersen, Resner, Sawyer cEdises,byMr. NormanLeonard,of Oakland, Calif., for the Intervenor.Mr. Gerald P. Leicht,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at SanFrancisco, California, on October 7, 8, 9, and 10, 1946, before RobertE. Tillman, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYER 1Shell Development Company, Inc., a Delaware corporation, is en-gaged in research at its Emeryville Laboratories, Emeryville, Cali-fornia, on new or improved methods of producing oil, petroleumproducts, and chemicals.During 1945, the Employer purchasedmaterials and equipment for use at its Emeryville Laboratories hav-ing a value of approximately $920,000, of which more than 26 percentwas shipped to it from points outside the State of California.Duringthe same period the Employer produced at its Emeryville Labora-tories and sold materials and products having a value of approxi-mately $125,000, of which more than 80 percent was shipped to pointsv'The name of the Employer appears in the caption as amended at the hearing.72 N. L.R. B., No. 74.388 SHELL DEVELOPMENTCOMPANY, INC.389outside the State of California.All sales of the materials so pro-duced by the Employer were made not for the account of the Em-ployer, but for the account of either Shell Chemical Corporation orShell Union Oil Company, 'Incorporated, corporations related to theEmployer.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act 2H. TIIE ORGANIZATIONS INVOLVEDThe Petitioner 3 is a labor organization, claiming to represent em-ployees of the Employer.4Federation of Architects, Engineers, Chemists & Technicians UnitedOffice & ProfessionalWorkers of America, herein called the Inter-venor, is a labor organization afliliatect with the Congresg of IndustrialOrganizations, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITA. The position of the partiesThe Petitioner seeks a unit of all professional employees employedby the Employer in all departments of its Emeryville Laboratories,including chemists, junior chemists, physicists, junior physicists, en-2Jurisdiction over the Employer was also assertedby the Boardin earlier proceedings,platter of Shell Development Company,Inc.,38 N. L. It.B 192 and 47N. L. It. B 507.3The name of thePetitionerappears in the caption as amended at the hearing.4 The Intervenor in its brief contendedthat thepetition should be dismissed becauseitwas not established that the Petitioner is a labor organization within the meaning ofthe Act.Theevidence,including the Petitioner's constitution and bylaws,establishes,however, that the Petitionerexists at present for the purpose of engaging in collective°bargaining on behalf of employees of the Employer regarding their hours, owages andother conditions of employment.Contrary to the Intervenor's contention,we are notpersuaded that the Petitioner intends to subvert the principles of collective bargainingif it is certified by the Board.Accordingly,we find that the Petitioneris a labor organ-ization within the meaning of Section 2 (5) of theAct.SeeMatterof Federal Ship-building and Drydock Company,65 N. L. It. B. 410,and cases cited therein,Matter ofIndustrial Collieries Corporation,65 N. L. It. B. 683;andMatter of Air Reduction SalesCompany,58 N. L. It. B. 522. 390DECISIONS OF NATIONAL LABOR RELATIONS. BOARDgineers, and junior engineers.sIn addition, it would include in sucha unit the chief draftsman and design draftsmen in the EngineeringDepartment,' the head-technical files and technical clerk in the Techni-cal Files Department, the librarian and assistant librarians in theLibrary, and the head-photographic department.It would excludefrom the unit, however, the manager,the associate directors, depart-ment heads,assistant department heads,the chief engineer and theassistant chief engineer,and all other supervisory employees.The Employer and the Intervenor are in general agreement as tothe appropriateness of a unit of professional employees.The Employer,however,differswiththe Petitioner's position inso-far as the Petitioner would include in the unit the head-technical files,librarian, the Bead-photographic department and the chief draftsman,takingthe view that these are supervisory employees who should beexcluded front any unit of nob-supervisory employees.As to thedesign draftsmen, whom the Petitioner would also include, the Em-ployer makes no objection,but points to the fact that the inclusion ofthese employees in a unit of professional employees would remove themfrom the bargainingunit in which theyare presently included.The Intervenor objects to the inclusion in the unit of any of the em-ployees in five departments-AnalyticalStandardization,Coordina-tion,Market Development,Technical Files andLibrary-contendingthat the employees in the first three of these departments are moreclosely connected with management in function, community of inter-ests and contacts than with the professional employees in the Labora-tories,and as to the employees in the remaining two departments, thattheir work is wholly of a non-professional character in that they en-gage in no research.In addition, the Intervenor,for reasons herein-after stated, opposes the inclusion of design draftsmen in the Engineer-ing Department and an individual employee,M. A. D. Taylor, classi-fied as a chemist in the Process Development Department.Like theEmployer, the Intervenor would also exclude the head-technical files,According to the Employer the following departments include professional employeesAnalyticalMotor LaboratoryAnalytical StandardizationOrganic and ApplicationsAsphaltOrganic SynthesisCatalytic RefiningPhysical ChemistryCoating MaterialsPhysicsColloid ChemistryProcess DevelopmentCoordinationReaction KineticsCorrosionSpectroscopicExperimental PlantsEngineeringInstrument and GlassblowingTechnical FilesLubricating Oil and GasolineLibraryMarket DevelopmenteThe chief draftsman and design draftsmen are presently included in a unit of non-professional employees represented by the Intervenor.The Petitioner is hereby seekingto remove them from this unit.a SHELL DEVELOPMENT COMPANY, INC.391librarian and head-photographic department, on the ground that theyare supervisory employees.B. The history of collective bargainingIn order to dispose of the issues in the instant case it is necessaryto review the history of collective bargaining at the Employer'sEmeryvilleLaboratories.In 1941, International Federation ofArchitects, Engineers, Chemists and Technicians, the predecessor ofthe Intervenor, hereinafter referred to as the International, petitionedfor a unit of all employees of the Employer at the Emeryville Labor-atories with the exception of those in certain specified departments(the names of which are not pertinent to the issues herein) and mana-gerial employees.The Employer and a group of 10 employees whoappeared as intervenors contended that the employees should be sepa-rated into units of professionals and non-professionals.On January13, .1942, the Board issued a Decision and Direction of Elections,'directing that separate elections be conducted among the followingemployees: (1) the non-professional employees who were included ina group designated as "Group A"; (2) the professional employees whowere included in a group designated as "Group B."The Board madeno final determination as to the appropriate unit, pending electionsto be held in said groups, stating that if the International was selectedby both groups they would together constitute an appropriate unit,and that if only one of the groups selected the International thatgroup alone would constitute an appropriate unit.As noted in thatDecision, the Employer's Emeryville Laboratories is primarily con-cerned with scientific research, and the operations are describedtherein in considerable detail. It was noted that the Employeremployed in various departments both professional employees con-sisting of chemists, physicists, junior physicists, engineers and juniorengineers, or their equivalents, and non-professional employees, suchas laboratory assistants and helpers, technicians, engine operators andmechanics, experimental plant operators, glassblowers, handymen,roustabouts, warehousemen, glass washers and janitors.The Board'sseparation of the two groups rested mainly in the professional train-ing of the one group and their being concerned with the theoreticalaspects of research, whereas the other group did not have such pro-fessional training and was engaged primarily in manipulative andmechanical work.The record in the instant case indicates that theoperations today, although considerably expanded, are substantiallyas previously found.Pursuant to the Direction, elections were con-' 38 N. L R. B. 192. 392DECISIONSOF NATIONALLABOR RELATIONS BOARDducted on February 11, 1942, the International receiving a majorityvote in only Group A. On March 26, 1942, theInternational wascertified as collective bargaining representative of these non-profes-sional employees in a separate appropriate unit .8In 1943, theInternationalpetitioned for a unit of professionalemployees.On February 13, 1943, the Board issued a Decision andDirection of Election,directing an election in the unit sought."Thereafter,the professional employees involved again voted not to berepresentedby theInternational.Although no collective bargaining contract or written agreement ofany kind was introduced into evidence in the instant case, the recordindicates that some "relationship"was entered into between theEmployer and the Intervenor,or the International, on May 25, 1943,covering the employees for whom it was the certified bargaining repre-sentative.Such "relationship" was apparently for a 1-year term,subject to automatic renewal from year to year thereafter in theabsence of notice of termination given by either party. It appearsthat this"relationship"was last renewed automatically in 1946.The Petitioner was organized in April 1943,requested recognitionas collective bargaining representative for the professonal employeesof the Employer in May 1943,and filed the petition in the instant caseon February 7, 1944.C. The disputed employeesWe turn now to a discussion of the disputed groups and categoriesof employees, treating first with departments and then with indi-viduals.Analyltical Standardization Department.-Thisdepartment is notover 4 or 5 years old. The Board, in its first Decision, included inGroup B the classification of "chemist (standardization)."Thisclassification no longer exists and the work of this employee, as thendefined, is now performed in the Analytical Standardization Depart-ment.The function of this department is to select the best laboratorytests and analyses developed in the Employer'sEmeryville Labora-tories and other companies and prepare therefrom a series of standardanalytical methods which are to be followed in the Employer's Emery-ville Laboratories and laboratories of affiliated Shell companies.In addition to the department head, three professional employeespresently work in the department: two chemists and one junior chem-ist.All three have Bachelor's degrees in chemistry, which technical8'39 N. L R B. 1196.9 47 N.L. It. B. 507. SHELL DEVELOPMENT COMPANY, INC.393education, or its equivalent, is a prerequisite to their employment.They read and analyze laboratory reports and aid in the developmentof apparatus for use in research.The chemists and junior chemistdo substantially the same work, the latter having somewhat less ex-perience and general knowledge.While they engage in no actuallaboratory work, their work requires considerable actual contact withother departments, notably the Analytical Department at Emeryville,and similar departments at other Shell companies.All three weretransferred from the Analytical Department and are qualified fortransfer to professional work in other departments.Their mannerand schedule of payment is the same as that of other professionals inthe same classification.We find that the work of these employees is essentially of a pro-fessional nature and that they are not so identified with managementas to warrant their exclusion from the unit herein found appropriate.We shall include them.Coordination Department.-Thisdepartment is about 3 years oldand did not exist at the time of the first Board Decision. The Boardalso included in Group B three employees then classified as assistantsto an assistant director who performed work substantially the sameas that being performed in this department.The functions of thedepartment are to maintain daily contact between the research beingdone at Emeryville and the Employer's Patent Department locatedin San Francisco; to edit technical correspondence emanating fromEmeryville; to edit monthly research reports prepared by profes-sionals employed in the Laboratories ; and to suggest possibilities forcorrelation of research work.In addition to the department head, four professional employeespresently work in the department : three chemists and one junior.chem-ist.All four have at least an Engineer's degree in chemistry, whichis a prerequisite to the work they perform.While they engage in noactual laboratory work, their work requires considerable actual con-tact with other departments.All but one of these employees weretransferred to the department from other departments in the Labora-tories.The same observations as to the experience, knowledge, andmanner of payment of the chemists and junior chemist in the Ana-lytical Standardization Department apply with equal force to theseemployees.-We find, as in the case of the professional employees in the AnalyticalStandardization Department, that the chemists and junior chemistin this department should be included in the unit herein foundappropriate. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARD,Market Development Departmenlt.-Thisdepartment also did notexist at the time of the first Board Decision.The Board included inGroup B three additional employees then classified as assistants to anassistant director in charge of the then existing Market Research De-partment.They performed work essentially the same as that beingperformed in this department.The functions of the department areto find outlets for Shell products; to ascertain by consultation withtechnical employees of other companies the needs of such other com-panies for petroleum products and chemical materials; and to de-termine by consultation with technical employees in other depart-ments of the Employer how these needs might best be met.In addition to the department head, nine professional-employeespresently work in the department: eight chemists and one juniorchemist.All have at least a Bachelor's degree in chemistry, which isa prerequisite to the work they perform.While they engage in noactual laboratory work, their work requires considerable actual con-tact with other professionals.A majority of them were transferred tothe department from other departments in the Laboratories.Work'requirements of all the chemists is essentially the same, although eachworks on a different subject.They receive inquiries for technicalinformation, help solve technical problems, and draft correspondencein relation thereto.Although their work involves some travel, most oftheir time is spent at the Laboratories.The work of the junior chem-ist is substantially the same as that of the chemists, and he is occa-sionally- called upon to substitute for a chemist.He also handlesthe general rcutine work.The same observations as to experience,knowledge and manner of payment of the chemists and junior chemistin the Analytical Standardization Department also apply with equalforce to the chemists and junior chemist in this department.We find, as in the case of the professional employees in the Ana-lytical Standardization Department and Coordination Department,that the chemists and junior chemist in this department should beincluded in the uualit herein found appropriate.Technical Files Department.-Thisdepartment was listed as one ofthe exclusions from Group A in the first Board Decision. It was notincluded in Group B at that time or in the professional unit establishedas a result of the International's subsequent petition.The professionalwork presently performed in this department is considerably more involume now than it was at those times, the department having doubledin size.The classification of technical clerk has been added to meetthe increased volume of technical material handled.The functions of,the department are to collect and file technical information in type- SHELL DEVELOPMENT COMPANY, INC.395written form, to prepare abstracts and indices of scientific matter,and to circulate technical reports and correspondence.In addition to the head-technical files, the department has but onealleged professional employee : the technical clerk.While much ofthe work performed in the department is clone by clerical employees,some of the work requires the services of a professional scientist con-sisting, principally, of making indices of technical reports preparedin the laboratories by professionals.The technical clerk performsthis work and has a Bachelor's degree in chemistry, which is a pre-requisite to the work she performs. It is necessary that she consultand work with the authors of the technical reports. She was hiredfor her present position, but if the occasion arose she could be trans-ferred to the position of junior chemist.Her rate of pay and otherprivileges are comparable to those of other professionals, her ratebeing appreciably higher than that of the clerks in the department.She has the privilege of attending technical meetings attended by otherprofessional employees.We shall include the technical clerk, because we are of the opinionthat she has a strong community of interest with the other employeesin the unit herein found appropriate.Library.-Thisdepartment was also listed as one of the exclusionsfrom Group A in the first Board Decision and was not included inGroup B at that time.Nor was it included in the professional unitestablished as a result of the International's subsequent petition.The Library has also increased considerably in size with the growthof the Laboratories and is closely integrated with and a part of theresearch being carried on there.In addition to the librarian, three alleged professional employeesare presently employed in the Library, who are classified as assistantlibrarians.All have Bachelor's degrees in chemistry, and this tech-nical education, rather than library training, is a prerequisite to theirwork together with a knowledge of two foreign languages.No suchlanguage requirement is demanded of any other employees.All aremembers of professional, technical societies.The assistant librariansare principally engaged in making literature surveys in scientificfields for professionals and in translating articles written in foreignlanguage to English.This work brings them into contact with pro-fessional laboratory employees.Although they were hired for theirpresent positions, if the occasion arose they could be transferred tothe position of junior chemist.Their rate of pay and other privilegesare comparable to those of other professionals.Their rate of pay isappreciably higher than that of clerks in the Library and comparableto that of junior chemist. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDWe are of the opinion that these employees are professional em-ployees.As in the case of the technical clerk, we shall include theassistant librarians in the unit herein found appropriate.Design draftsmen.-Thereare seven design draftsmen presentlyemployed in the Engineering Department, which is made up of bothprofessional and non-professional employees.The International inthe first Board case sought to exclude from the all-inclusive unit peti-tioned for, all employees in the Engineering Department, on theground that a substantial number of them were subject to the juris-diction of other unions.The Board, however, included employeesin the Engineering Department, classified as engineer and juniorengineer, in Group B.No other classifications in the EngineeringDepartment were specifically named in either Group A or Group B.However, "non-professional" employees in the Engineering Depart-ment, including those in "the Drafting Room," were placed in GroupA.The term "design draftsman" does not appear in the prior Boarddecisions, above noted.The Employer's associate personnel director testified that in pre-paring the pay rolls for the first elections design draftsmen wereinadvertently included on the Group A list.He also testified that atthe time of the second election in 1943 the design draftsmen, then twoor three in number, presented themselves at the polls and asked to votein Group B. They were challenged by the International, but sincesuch challenges were not determinative of the outcome, no ruling wasmade thereon.The Intervenor has bargained for the design drafts-men as part of Group A and they are covered by the "relationship"between the Employer and the Intervenor, above noted.Two of the seven design draftsmen work in the same room as theengineers, and the other five occupy an adjoining room with othersof the drafting staff, consisting of senior draftsmen, draftsmen, juniordraftsmen and tracers.The design draftsmen make engineeringcalculations required for the designing of special laboratory and pilotplant equipment; design such equipment; and make complete draw-ings thereof.In this connection it is to be noted that appended tothe "Terms and Conditions" entered into between the Employer andthe Intervenor, the qualifications of design draftsmen, as contrastedwith those of lower classifications in the drafting room, are"profes-sional engineerwith design experience; minimum of 1 year's experi-ence as senior draftsman at Emeryville, or its equivalent."All buttwo of the seven design draftsmen have Engineer's degrees, and of thetwo, one has the educational requirement thereof, having'spent 3 yearsin a technical school in Switzerland which did not grant degrees, andthe other has the equivalent in training and experience. In contrast, SHELL DEVELOPMENT COMPANY, INC.397none of the senior draftsmen, the classification immediately belowthe design draftsmen, have Engineering degrees, nor does their workrequire it.All the design draftsmen are eligible for membership inan engineering society.There have been some transfers of designdraftsmen to engineering, the professional status of which is undis-puted, and tlbe present chief draftsman was promoted from the posi-tion of design draftsman. In their work, the design draftsmen havefrequent contact with engineers, chemists, and other professional em-ployees, and their work is an integral part of research.Consequently, we find, on the basis of the entire record herein,that design draftsmen are professional employees having a strongcommunity of interests with other employees in the professional unitand, accordingly, we shall include them.'°Chief draftsman.-Thechief draftsman is in charge of the draft-ing staff and is responsible to the chief engineer and the assistantchief engineer who, in turn, are in charge of the Engineering De-partment.He has a degree in mechanical engineering.As pre-viously indicated, he formerly worked as a design draftsman.Hespends about 10 percent of his time performing design drafting work,and the balance of his time is spent overseeing the work of others inthe drafting room, including the assignment, direction and expedit-ing of work.Every 30 to 60 days he makes efficiency reports to theassistant chief engineer on the work of drafting room employees.Helooks over the qualifications of new drafting room applicants and,together with the assistant chief engineer and a senior engineer, makesrecommendations with respect to the hiring of new applicants.Noapplicant has been hired who was given an adverse recommendationby him, and only applicants whose qualifications he has approvedhave been hired.His opinion is requested in the matter of promo-tions, and none have been made which he disapproved.We are of the opinion that the chief draftsman is a supervisor withinthe Board's customary definition of that term, and we shall, therefore,exclude him from the unit.Head-TechnicalFiles.-This employee is head of the TechnicalFiles Department, and is in charge of 1 or 2 stenographers, 8 to 12clerks, and the technical clerk.She has a degree in chemistry. Shespends 30 percent or more of her time in supervisory functions, such asassigning and checking work and consulting with and reporting to hersuperiors.She interviews applicants for work in her departmentii'5Matter of Peter Casller Kohler Swiss Chocolates Company,Inc,66 N. L. R. B 257.It is clear that the "relationship" and/or "Terms and Conditions" entered into by theEmployer and the Intervenor is no bar with respect to design draftsmen,because thepetition in the instant case was bled on February 7, 1944, requesting the inclusion ofdesign diattsmen. 398DECISIONSOF NATIONALLABOR RELATIONS BOARDand makes recommendations to the office manager as to hiring, whichare accepted by him.She has authority to discharge employees and torecommend yearly merit increases.Her rate of pay is appreciablyhigher than that of the technical clerk, the classification immediatelybelow her.She is eligible to attend and always attends meetings ofdepartment heads, where personnel policies are discussed.We shallexclude the head-technical files as a supervisory employee.Librarian.-Thisemployee is head of the Library and is in chargeof three or four clerks and stenographers in addition to the assistantlibrarians.She has at least a Bachelor's degree in chemistry andsome of her work is similar to the professional work done by theassistant librarians.However, approximately 35 to 40 percent of herwork is of a supervisory nature such as assigning, directing and check-ing work, and consulting with and making reports to her superiors.She has similarauthority to the head-teclmical files with respect tointerviewing applicants, recommending hiring and merit increases,and discharging employees.She also attends meetings of depart-ment heads.Her rate of pay is appreciably higher than that of theassistant librarians, the classification immediately below her.Weshall exclude the librarian as a supervisory employee.Head-Photographic Department.-Mr.Luck, head of the Photo-graphic Department, is in charge of 12 to 15 employees. In the firstBoard Decision, Luck was excluded by agreement of the parties onthe ground that he was in charge of his department.His status,duties and general functions are substantially the same at present.His time is divided about equally between photographic work, a con-siderable amount of which is research photography, and in supervisingthe work of the department.His supervisory functions are similarto those of the head-technical files and librarian.We shall excludethe head-photographic department as a supervisory employee.N'.A. D. Taylor.-TheIntervenor would exclude this employee onthe ground that lie is in fact a part of management.Dr. Taylor hasti Doctor's degree and is classified as a chemist in the Process Develop-ment Department.He has been employed by the Employer since 1932and has worked in a number of departments.He is thus one of theEmployer's oldest employees, there being only about 20 employees outof approximately 1,000 senior to him in service.He is what is un-officially known in the Laboratories as one of the project or sectionleaders, heading a small research team of employees.No contentionismade, nor does the record indicate, that project leaders are super-visory employees."Nor does it appear that he has any more authorityover employees in the Laboratories than any other project leader.He11CfMatter of E. I.do Pont de Nemours&Co , 69 N L R. B 509 SHELL DEVELOPMENT COMPANY, INC.399does not have the authority to hire, discharge, promote, or transferemployees.He is not invited to attend and does not attend manage-ment meetings.The Intervenor's request for exclusion of this employee from theunit is based primarily upon three grounds : (1) In 1938, Dr. Taylor,together with. another employee in another department, was selectedto act in conjunction with the Engineering Department and "heads oflaboratories" as organizers of the movement of departments to thenew building and readjustment of the departments in the old building.Dr. Taylor testified without contradiction that he and the other em-ployees were selected on the basis of having some knowledge of theresearch program in the various departments and being able to assistin planning the movement so as to cause the least confusion.Weattach no significance to this incident, which in any event occurred solong ago. (2) Dr. Taylor was a speaker in a series of orientationlectures sponsored by the Employer during the recent war.TheIntervenor contends that since most of the other speakers were partof management the impression was created among new employees thathe was also a part of management. There is no showing that Dr.Taylor was introduced as part of management and, furthermore, itappears that other non-supervisory employees gave lectures in theseries.The record is undisputed that because Dr. Taylor suggestedthe giving of the lectures, lie was permitted to participate extensively.;Ve are not satisfied from the record that Dr. Taylor's participation inthe lectures demonstrates that he is a managerial, employee. (3) Dr.Taylor is chairman of the safety committee, which the Intervenor con-tends is managerial.Dr. Taylor, long a member of this committee,was made its chairman in 1944. The committee originated severalyears ago, and its function was to make safety recommendations tothe manager of the Laboratories. Its membership consisted of super-visory and non-supervisory employees, but the proportion of theformer has gradually decreased.The committee now has 18 members,only one of whom is a supervisory employee. In May 1945, a safetyboard was appointed by the manager, consisting of supervisory em-ployees, to relieve the manager of the burden of additional work. Thesafety committee now makes recommendations with respect to safetymeasures to the safety board, which takes action thereon.We arenot satisfied from the record that the safety committee is a managerialcommittee, or that Dr. Taylor's membership therein proves that he isa managerial employee.On the basis of the entire record, we shall include Dr. Taylor inthe unit herein found appropriate.-We find that all professional employees employed by the Employerin all departments of its Emeryville Laboratories, including chem-731242-47-vo1.7297 400DECISIONSOF NATIONALLABOR RELATIONS BOARDists,12 junior chemists, physicists, junior physicists, engineers, andjunior engineers, the design draftsmen in the Engineering Depart-ment, the technical clerk in the Technical Files Department, and theassistant librarians in the Library, but excluding the manager, associ-ate directors, department heads, assistant department heads, the chiefengineer, the,assistant chief engineer, the chief draftsman, the head-technical files, the librarian, the head-photographic department, andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining w itllni the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Shell Development Company,Inc., Emeryville, California, an election by secret ballot shall be con-ducted as early as-possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Twentieth Region, acting in this matteras-agent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to be rep-resented by Association of Industrial Scientists, or by Federation ofArchitects, Engineers, Chemists & Technicians, United Office & Pro-fessionalWorkers of America, C. I. 0., for the purposes of collectivebargaining, or by neither.CHAIRMANHERZOG took no part in the consideration of the aboveDecision and Direction of Election.12 IncludingM A D. Taylor.